DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 08/26/2019 and 11/30/2020, have been considered.

Drawings
The drawings filed on 08/26/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-7 include text, figures, and numerals that appear pixelated and/or are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llobet (Llobet, E., et al., “Quantitative Vapor Analysis Using the Transient Response of Non-Selective Thick-Film Tin Oxide Gas Sensors,” Proceedings of International Solid-State Sensors and Actuators Conference (Transducers '97), Vol. 2, June 16-19, 1997, pp. 971-974.)
Regarding claim 1, Llobet teaches a sample identification method using a chemical sensor (Llobet: SUMMARY; pg. 971; [“An array of four TGS-type, non-selective, SnO2 gas sensors…”]), comprising:
providing a sample to be identified to a chemical sensor having a plurality of channels as inputs in accordance with identical first functions that vary with time (Llobet: EXPERIMENTAL; pg. 971; [“…measured single vapors and binary mixtures of ethanol, toluene and o-xylene with an array of four commercially available TGS gas sensors (2 TGS 822, a TGS 813 and a TGS 800).”]), and thus obtaining a group of outputs for the sample to be identified including a plurality of time-varying outputs from the plurality of channels (Llobet: EXPERIMENTAL; pg. 971; [“…sensor electrical conductance change (ΔG) defined as the 
providing a control sample as an input in accordance with identical second functions that vary with time to a chemical sensor having a plurality of channels, the chemical sensor being identical to the formerly mentioned chemical sensor or having the same characteristics as the formerly mentioned chemical sensor, and obtaining a group of outputs for the control sample including a plurality of time-varying outputs from the plurality of channels (Llobet: FIG. 2; Artificial Neural Networks; pg. 972; [“…signal processing algorithms used to evaluate the performance of the sensor array were based on feed-forward neural networks (1 hidden layer), while the network was trained by back-propagation learning algorithms. The input data included the four sensor responses [rise time and steady-state conductance change] {Analogous to control sample recited in the claim(s).}. In a first stage, the vapor was identified by a classification ANN. As gases are quantified better with separate networks [8], once the vapor was identified its concentration was estimated with one of three different networks.”]);
performing a first comparison or a second comparison,
a first comparison being obtaining relationships between the group of the outputs for the sample to be identified and the group of the outputs for the control sample for each of corresponding channels (Llobet: FIG. 2; Artificial Neural Networks; pg. 972; {See above.}), and then comparing the relationships between the plurality of channels (Llobet: FIG. 1; Principal Component Analysis; pp. 971-972; [“Principal component analysis is a linear supervised pattern recognition method, which yields qualitative results…Our aim was to evaluate and compare the discriminatory ability of the array for 
the second comparison being obtaining relationships between the outputs corresponding to the channels within each of the group of the outputs for the sample to be identified and the group of the outputs for the control sample, and then comparing the thus obtained relationships between the outputs for the sample to be identified and the outputs for the control sample (Llobet: FIG. 1; Principal Component Analysis; pp. 971-972; FIG. 3; Principal Component Analysis; pg. 973; {See above.}); and
identifying the sample to be identified and the control sample based on a result of the first or the second comparisons (Llobet: FIG. 3; BINARY MIXTURE ANALYSIS; pp. 973-974; Table 1; Artificial Neural Networks [“identification consisted in the determination of the two vapors present in the mixture. The best identification results were obtained using an 8 input, 5 hidden, 3 output neuron network that combined both transient and steady-state information, leading to a 86 % classification success rate (when only steady-state data were used the maximum success rate was 75 %). The 'leave one out' approach was used to train and evaluate the network. While the binary mixtures of toluene and o-xylene were correctly identified, the system committed five mistakes identifying the other two mixtures studied. This is in good agreement with PCA results shown in Figure 3.”]).

Regarding claim 11, Llobet teaches all the limitations of the parent claim 1 as shown above.  Llobet discloses the outputs for the sample to be identified and the outputs for the control See above.}).  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Llobet; in view of Gardner (Gardner, J.W, et al., “Prediction of health of dairy cattle from breath samples using neural network with parametric model of dynamic response of array of semiconducting gas sensors,” Science, Measurement and Technology, IEE Proceedings), Vol. 146, No. 2, March 1997, pp. 102 -106.).
Regarding claim 2, Llobet teaches all the limitations of the parent claim 1 as shown above.  However, Llobet is silent as to explicitly teaching in each of the channels of the chemical sensor, the output from the channel is describable in a separative form of a multiplication or an addition of an input to the channel and a transfer function (h) of the channel.
Gardner discloses obtaining and modeling response of an array of six semiconducting oxide gas sensors {chemical sensors} to breath samples by a time-dependent, linear, second-order system.  Therein, Gardner discloses output from a channel is describable in a separative form of an addition of an input to the channel and a transfer function (h) of the channel (Gardner: FIG. 2; Parametric model of dynamic sensor response; pg. 103; [“…we propose a basic dynamic 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of describing a channel is in a separative form of an addition of an input to the channel and a transfer function (h) of the channel, disclosed by Gardner into Llobet, with the motivation and expected benefit of identifying a sample without controlling or monitoring a change in the time the sample is introduced.  This method for improving Llobet was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gardner.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Llobet and Gardner to obtain the invention as specified in claim 2.

Regarding claim 9, Llobet teaches all the limitations of the parent claim 1 as shown above.  Gardner discloses independently determining a first function and a second function (Gardner: FIG. 2; Parametric model of dynamic sensor response; pg. 103; {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of independently determining a first function and a second function, disclosed by Gardner into Llobet, with the motivation and expected benefit of identifying a sample without controlling or monitoring a change in the time the sample is introduced.  This method for improving Llobet was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gardner.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Llobet and Gardner to obtain the invention as specified in claim 9.

claim 10, Llobet teaches all the limitations of the parent claim 1 as shown above.  Gardner discloses determining a first function and a second function (Gardner: FIG. 2; Parametric model of dynamic sensor response; pg. 103; {See above.} {The Examiner notes that while Gardner doesn’t explicitly recite “at least one of the first function and the second function is a random function,” but this is matter of obvious design choice and would not involve patentable invention as Gardner discloses using a suitable function for describing sensor outputs.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one random function, disclosed by Gardner into Llobet, with the motivation and expected benefit of identifying a sample without controlling or monitoring a change in the time the sample is introduced.  This method for improving Llobet was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gardner.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Llobet and Gardner to obtain the invention as specified in claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Llobet; in view of Grate (Schulze (U.S. Patent Publication 2001/0029774 A1).
Regarding claim 12, Llobet teaches all the limitations of the parent claim 1 as shown above.  However, Llobet is silent as to explicitly teaching an information processing device connected to the chemical sensors.
Grate discloses an information processing device connected to chemical sensors (Grate: FIG. 6; ¶169 [“…workstation operatively coupled to a multichannel instrument. The workstation used will now be discussed in relation to FIG. 6. In this example embodiment, the various 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an information processing device connected to the chemical sensors, disclosed by Grate into Llobet, with the motivation and expected benefit of performing the computations necessary for identifying a sample without controlling or monitoring a change in the time the sample is introduced.  This method for improving Llobet was within the ordinary ability of one of ordinary skill in the art based on the teachings of Grate.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Llobet and Grate to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 3, is that, in combination with the other claim elements, each of the outputs for the sample to be identified and the outputs for the control sample is expressed by a formula (1) below using a transfer function of the corresponding one of the plurality of channels,
yq,c(t)=hq,c(t) * xq(t)		(1),
q(t) represents any of the first function and the second function expressed as a time function, yq,c(t) represents the outputs for the sample to be identified and the outputs for the control sample expressed as a time function, hq,c(t) represents the transfer function expressed as a time function, the suffix q indicates discrimination of the control sample and the sample to be identified, c indicates a channel number in a range from 1 to C, and * represents a convolution operation, and each of the first and second comparisons is a comparison where, with respect to simultaneous expressions including C polynomials concerning the sample to be identified and C polynomials expressions concerning the control sample obtained by transforming the formula (1) so that the formula (1) is expressed in polynomials, an identification is made whether or not the transfer function in the formula (1) concerning the sample to be identified is the same as the transfer function in the formula (1) concerning the control sample.
Dependent claims 4-8 depend from claim 3 and are allowable due to their dependency from an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2017/0325724 A1, to Wang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864